DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed on 12/12/20 and 5/19/21 have both been considered and placed of record.  The initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese document CN106654131A.
Re claims 1, 9 and 15, the document discloses an electric tool battery adapter for connecting with a multi-voltage battery E having a multi-voltage battery interface (i.e. shown in fig 3 designated with different terminals), the power tool having a power tool interface (i.e. shown in fig 2) detachably coupled to a single-voltage battery but not coupleable to the multi-voltage battery, the adapter S (i.e. fig 8) having a housing having an input port XC disposed on the housing to provide electrical and mechanical coupling with the multi-voltage battery interface (i.e. shown together as E in fig 8), an output port SC disposed on the housing to provide electrical and mechanical coupling with the power tool interface (i.e. shown together in fig 8, as well as fig 2 labeled “BL”) wherein the power tool can be powered by the multi-voltage battery when the two interfaces coupled respectively to the ports.  Fig 8.
Re claims 3 and 11, the document further discloses the multi-voltage batter having a first string of batteries e1 and a second string batteries e2, the multi-voltage battery interface comprises a first positive terminal B1+ connected to the positive electrode of first string of batteries, a first negative terminal B1- connected to the negative electrode of the first string of batteries, a second positive terminal B2+ connected to the positive electrode of the second string of batteries , a second negative terminal B2- connected to the negative electrode of the second string of batteries.  The input port XC inherently have first, second, third and fourth terminals to electrically connect and match the four terminals of the two strings of batteries.  Likewise the connections are properly made on the output port SC to achieve low and high voltage.  See embodiments 1 and 2.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2, 4-8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese document CN106654131A in view of European document EP1903657A2.
Re claims 2 and 10, the Chinese document does not disclose a switch to change the output voltage of the multi-voltage battery.  It is a common knowledge in the art in the power tools/tool batteries/adapters to have a switch to increase the output voltage.  As an example, the EP document teaches a switch mounted on the side of the adapter 1 to ensure the proper voltage is delivered to the power tool (i.e. see para 42).  Therefore, it would have been obvious to have included a switch on the adapter of the Chinese document adapter as taught by at least the EP document to ensure proper voltage is delivered to the tool.
Re claims 4, 7, 8, 13 and 14, the Chinese document is silent on the latching mechanism of latches, arms, grooves, elastic elements of the adapter and battery connecting ports.  It is a common knowledge in the art of securing separate members together to have used matching grooves, slots and elastic latches to achieve the desired result.  An example can be seen in the EP document whereby the connection portions of the battery and the adapter are provided with engagement grooves, rails and claws to secure the battery and the adapter.  It would have been obvious to have employed any type of securing latches to mate the two devices together.
Re claims 5, 6 and 12, the Chinese document does not disclose a fool-proof mechanism on the output port.  The EP document teaches a fool-proof mechanism provided on the output port to prevent erroneous insertion of the adapter to the too.  See para 42.  Therefore, it would have been obvious to have provided the tool of the Chinese document with a fool-proof mechanism as taught by the EP document to prevent erroneous insertion of the adapter to the tool.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087